Case 1:16-cv-24275-FAM Document 253 Entered on FLSD Docket 03/30/2020 Page 1 of 2




                                    UNITED STATES DISTRICT
                                  COURT SOUTHERN DISTRICT OF
                                           FLORIDA

                                 CASE NO.: 16-CV-24275-MORENO/LOUIS

  INVERSIONES Y PROCESADORA
  TROPICAL INPROTSA, S.A.,

            Plaintiff,

   v.

   DEL MONTE INT’L, GMBH,

         Defendant.
    __________________________________/

                   ORDER SETTING EVIDENTIARY HEARING PROCEDURES

            The undersigned United States Magistrate Judge will conduct an Evidentiary Hearing on

   Defendant’s Motion for Judgment of Contempt (ECF No. 229) on June 2, 2020 at 9:00 AM, at

   United States District Courthouse, Clyde Atkins Bldg., 11th Floor, 301 North Miami Avenue,

   Miami, Florida, 33128. In preparation for the Evidentiary Hearing, it is hereby ORDERED AND

   ADJUDGED as follows:

   1. The Court has set aside three hours on June 2, 2020 to conduct the evidentiary hearing. If, after

        conferral, either Party anticipates needing additional hearing time, the Parties shall jointly contact

        chambers and request additional time by no later than May 19, 2020. The Parties should be

        prepared to argue each issue and present any evidence before the Court during that time.

   2. By no later than May, 19, 2020, any party who intends to present live testimony must file a

        witness list identifying the witness(es) that the party intends to call at the hearing.

   3. Prior to the hearing, and by May 29, 2020, the Parties shall confer, exchange, and submit


                                                        1
Case 1:16-cv-24275-FAM Document 253 Entered on FLSD Docket 03/30/2020 Page 2 of 2



      numbered exhibits, including any transcripts of depositions or other proceedings, to

      chambers at louis@flsd.uscourts.gov. Each document shall be marked with a single number

      to ensure unique numbering for all documents.

   4. At the previous hearing on March 11, 2020, Plaintiff sought an opportunity for briefing on

      the matter of contempt. That request was granted, and the Court ordered simultaneous briefs

      to be filed on or before April 10, 2020 not to exceed 20 pages.


      DONE AND ORDERED in Chambers at Miami, Florida this 30th day of March 2020.




                                               _______________________________________
                                               LAUREN LOUIS
                                               UNITED STATES MAGISTRATE JUDGE




                                                 2
